Per Curiam :
We do not decide whether the issue of the 175 shares of stock was legal. But four of the plaintiffs hold the overdue mortgage, the bonds will soon mature, and provision must be made for indebtedness. The land is the only recourse, and the 1910 list prices may be prohibitive of sale. The defendants should be allowed to exercise the usual powers in the management of the corporation. It was formed to sell land, and its business is practically suspended by the injunction and there is menace in the indebtedness. A sense of duty and of their responsibility for improvident action presumably will deter the defendants from wasting the corporate property. The order should be modified so far as it restrains the sale of land, and as so modified affirmed, without costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred. Order modified so far as it restrains the sale of land, and as so modified affirmed, without costs.